Exhibit 10.24

AMENDMENT NO. 2

TO

AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

Dated as of December 15, 2011

THIS AMENDMENT NO. 2 (this “Amendment”) is entered into as of December 15, 2011
by and among Consumers Receivables Funding II, LLC, a Delaware limited liability
company (the “Seller”), Consumers Energy Company, a Michigan corporation
(“Consumers”), as initial servicer (the “Servicer”), the entities party hereto
from time to time as Conduits (together with any of their respective successors
and assigns hereunder, the “Conduits”), the entities party hereto from time to
time as Financial Institutions (together with any of their respective successors
and assigns hereunder, the “Financial Institutions”), the entities party hereto
from time to time as Managing Agents (together with any of their respective
successors and assigns hereunder, the “Managing Agents”) and JPMorgan Chase
Bank, N.A. (“JPMC”), as administrative agent for the Purchasers (together with
its successors and assigns hereunder, the “Administrative Agent”).

PRELIMINARY STATEMENT

The Seller, the Servicer, the Conduits, the Financial Institutions, the Managing
Agents and the Administrative Agent are parties to that certain Amended and
Restated Receivables Purchase Agreement dated as of November 23, 2010 (as
amended prior to the date hereof and as further amended, restated, supplemented
or otherwise modified from time to time prior to the date hereof, the “RPA”).
Terms used herein and not otherwise defined herein shall have the meanings
assigned in the RPA.

The parties to the RPA enter into this Amendment to provide for certain
modifications to the terms and provisions of the RPA as more particularly set
forth hereinbelow.

NOW THEREFORE, in consideration of the premises herein contained, and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto hereby agree as follows:

1. Amendment to the RPA. Subject to the satisfaction of the conditions precedent
set forth in Section 2 below, Section 9.1(f) of the RPA is hereby amended to
restate clause (iii) thereof in its entirety as follows:

(iii) the average of the Past Due Ratios as of the end of such Accrual Period
and the two preceding Accrual Periods shall exceed (A) 12.0% for any Accrual
Period occurring in May through November of any calendar year, (B) 10.0% for the
December 2011 Accrual Period and (C) 8.5% for any Accrual Period occurring in
December (other than December 2011) through April of any calendar year, or



--------------------------------------------------------------------------------

2. Conditions Precedent. This Amendment shall become effective and be deemed
effective, as of the date first above written, upon the latest to occur of
receipt by the Administrative Agent of one copy of each of this Amendment.

3. Covenants, Representations and Warranties of the Seller and the Servicer.

3.1. Upon the effectiveness of this Amendment, each of the Seller and the
Servicer hereby reaffirms all covenants, representations and warranties made by
it in the RPA, as amended, and agrees that all such covenants, representations
and warranties shall be deemed to have been re-made as of the effective date of
this Amendment.

3.2. Each of the Seller and the Servicer hereby represents and warrants as to
itself (i) that this Amendment constitutes the legal, valid and binding
obligation of such party enforceable against such party in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and general principles of equity which may limit the
availability of equitable remedies and (ii) upon the effectiveness of this
Amendment, that no event shall have occurred and be continuing which constitutes
an Amortization Event or a Potential Amortization Event.

4. Fees, Costs, Expenses and Taxes. Without limiting the rights of the
Administrative Agent, the Managing Agents and the Purchasers set forth in the
RPA and the other Transaction Documents, the Seller agrees to pay on demand all
reasonable fees and out-of-pocket expenses of counsel for the Administrative
Agent, the Managing Agents and the Purchasers incurred in connection with the
preparation, execution and delivery of this Amendment and the other instruments
and documents to be delivered in connection herewith and with respect to
advising the Administrative Agent and the Purchasers as to their rights and
responsibilities hereunder and thereunder.

5. Ratification. The RPA, as amended hereby, is hereby ratified, approved and
confirmed in all respects.

6. Reference to Agreement. From and after the effective date hereof, each
reference in the RPA to “this Agreement”, “hereof”, or “hereunder” or words of
like import, and all references to the RPA in any and all agreements,
instruments, documents, notes, certificates and other writings of every kind and
nature shall be deemed to mean the RPA as amended by this Amendment.

7. CHOICE OF LAW. THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS (INCLUDING, WITHOUT LIMITATION, SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW OF NEW YORK, BUT OTHERWISE WITHOUT REGARD TO THE LAW OF
CONFLICTS) OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.

8. Execution of Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

 

- 2 -



--------------------------------------------------------------------------------

9. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

CONSUMERS RECEIVABLES FUNDING II,

LLC, as Seller

By:  

/s/ Laura L Mountcastle

  Name:   Laura L. Mountcastle   Title:   President, Chief Executive Officer,  
  Chief Financial Officer and Treasurer

 

CONSUMERS ENERGY COMPANY, as Servicer

By:  

/s/ Laura L Mountcastle

  Name:   Laura L. Mountcastle   Title:   Vice President and Treasurer

Signature Page to

Amendment No. 2 to Amended and Restated Receivables Purchase Agreement



--------------------------------------------------------------------------------

 

JPMORGAN PURCHASER GROUP:

CHARIOT FUNDING LLC (successor to
Falcon Asset Securitization Company LLC),

as a Conduit

By:

  JPMorgan Chase Bank, N.A., its attorney-in-fact

By:

 

/s/ Joel C Gedroic

  Name:   Joel C. Gedroic   Title:   Executive Director JPMORGAN CHASE BANK,
N.A., as a Financial Institution, as a Managing Agent and as Administrative
Agent

By:

 

/s/ Joel C Gedroic

  Name:   Joel C. Gedroic   Title:   Executive Director

Signature Page to

Amendment No.2 to Amended and Restated Receivables Purchase Agreement